Citation Nr: 1449939	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a right ear hearing loss disability.
 
2.  Entitlement to a separate compensable evaluation for neurological impairment, secondary to service-connected traumatic arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction over the case was subsequently returned to the RO in Jackson, Mississippi.

This case was previously before the Board in January 2014, at which time the Board remanded the matter for an examination to address whether the Veteran's neurological complaints were related to his thoracic spine disability and the present severity of the Veteran's right ear hearing loss.  Examinations were provided in April and May 2014 for the hearing loss and neurology examinations, respectively.  However, for the reasons described below the examinations are insufficient.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the hearing loss claim, the Board remanded this case previously so that an examination could be provided to address the present severity of the Veteran's hearing loss disability, as the record did not contain puretone thresholds, which are necessary to determine the current severity of the Veteran's right ear hearing loss.  As noted in the previous remand, in February 2013, the Veteran was afforded a VA examination concerning the severity of his right ear hearing loss.  The examination report indicates that puretone thresholds for his right ear were not reported because they were inconsistent with other otoacoustic test data, suggested some degree of non-organicity, and were likely elevated compared to previous testing.  The examiner opined that the otoacoustic data were more consistent with puretone thresholds from a February 2010 VA examination.

After the Board remanded the case, the Veteran was provided with another VA audiology examination in April 2014.  Once again the examiner commented that she could not test the Veteran's puretone thresholds because of poor reliability and validity in the Veteran's responses, and that the speech recognition scores were unreliable because of language and cognitive difficulties, as well as inconsistent word recognition scores.  She also commented that the Veteran and his wife made her feel very uncomfortable in being unhappy with the previous examination results in 2013.

She noted that review of previous audiograms revealed conflicting evidence of hearing loss in the right ear, with the 2007 and 2008 audiograms showing mixed hearing loss in the right ear, and the 2010 audiogram showing sensorineural hearing loss.  

It is not clear if the audiological testing has been invalid for rating purposes due to noncooperation from the Veteran.  The Board finds that not cooperating with the audiometric testing is akin to not showing up for the examination.  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  The evidence of record as it stands does not clearly explain why the Veteran's test results are insufficient.  Given the consequences for failure to have an adequate examination to rate the Veteran's claim, the Board finds that the Veteran should be given another opportunity to have his right ear hearing loss tested by a different examiner.  If the Veteran's results are not valid, the reason should be clearly delineated as to why the results are not valid; i.e., does it appear that something is wrong with the equipment, is the Veteran exaggerating symptoms or malingering, what sort of "language difficulties" are there, does the Veteran speak a different native language and/ or need an interpreter, etc.

Therefore, the Board will once again remand this claim to give the Veteran another chance to attend an examination and cooperate with the examiner so that accurate testing of his hearing acuity can be performed.

Regarding the issue of whether the Veteran has a separate neurological disability associated with his thoracic spine disability, after the Board remanded the case an examination was provided in May 2014 in which the examiner determined that the Veteran's neurological impairment in the right upper extremity was not related to his thoracic spine disability.  However, the examiner did not comment on whether the impairment in the left upper extremity or bilateral lower extremities was related to the thoracic spine disability.  While the examination provided in May 2014 did not show any objective evidence of neurological impairment in the upper left and lower extremities, previous evidence of record contains evidence of the Veteran's consistent complaints of radiating pain in the thoracic spine area accompanied by numbness and tingling in the upper and lower extremities.  See February 2010 VA examination report; May 2010 VA treatment records; June 2010 notice of disagreement (NOD); July 2010 VA treatment records; June 2011 statement; February 2013 VA examination report. 

The record also contains supporting objective evidence of neurological abnormalities related to the spine.  The February 2010 VA examiner found the Veteran had a borderline straight leg raising test bilaterally and decreased deep tendon reflexes in the lower extremities.  The February 2013 VA examiner also found he had a bilateral positive straight leg raising test and intermittent dull pain, usually in the lower extremities, due to mild radiculopathy involving the sciatic nerve.  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the case must be remanded again to determine whether these previous findings are related to the Veteran's thoracic spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, including from VA regarding hearing loss and neurological impairment of the spine.
 
2.  Send the Veteran a notice letter indicating the consequences for failure to cooperate with the VA examiners, including denying the Veteran's increased rating claim for hearing loss.

3.  Then, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his right ear hearing loss disability.  The audiologist should be one other than the one who performed the examinations in 2013 and 2014.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. 

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. 

If the examiner is unable to report puretone threshold values, the examiner should explain in detail why they could not be reported including explaining why the tests are invalid, i.e., does it appear that something is wrong with the equipment, is the Veteran exaggerating symptoms or malingering, what sort of "language difficulties" are there, does the Veteran speak a different native language and/ or need an interpreter, etc.
 
4.  Schedule the Veteran for an examination, by an examiner with sufficient expertise, to determine the extent and current severity of any neurologic abnormalities in the upper or lower extremities that are attributed to the Veteran's traumatic arthritis of the thoracic spine.  The entire claims file, including any pertinent evidence in Virtual VA not already of record, and a copy of this REMAND must be made available to the examiner prior to the examination. 

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examiner should clearly delineate whether any neurologic abnormality of the upper or lower extremities is at least as likely as not (i.e. 50 percent chance of greater) secondary to the Veteran's service-connected traumatic arthritis of the thoracic spine.  The examiner should also address any functional impairment resulting from any neurologic abnormalities attributable to traumatic arthritis of the thoracic spine and describe any effects on employment and ordinary activities.

The examiner should consider specifically, the Veteran's consistent complaints of radiating pain in the thoracic spine area accompanied by numbness and tingling in the upper and lower extremities.  See February 2010 VA examination report; May 2010 VA treatment records; June 2010 notice of disagreement (NOD); July 2010 VA treatment records; June 2011 statement; February 2013 VA examination report. 

The examiner also should consider objective evidence of neurological abnormalities related to the spine, including borderline straight leg raising test bilaterally and decreased deep tendon reflexes in the lower extremities in February 2010, and bilateral positive straight leg raising test and intermittent dull pain, usually in the lower extremities, due to mild radiculopathy involving the sciatic nerve in February 2013.  

5.  The RO or AMC should undertake any additional development it deems warranted.
 
6.  Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).






_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



